EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaclyn Alcantara on 07 September 2022.
	The application has been amended as follows:
In the Claims:
	In claim 12, line 2, “or felt” has been deleted.

Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 7-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	It is noted that independent claim 7 is worded differently than allowed product claim 1. However, the matrix resin fleece of claim 7 is a broadgood (a fibrous textile or fabric) and the matrix resin fleece of claim 7 clearly includes amorphous thermoplastic material. The milled fibers of claim 7 embedded in the fleece satisfy the one or more fillers limitation of claim 1, and the embedded mesh or foil limitation of claim 1 is clearly present in claim 7. Thus the implicit structure of the steps recited in claim 7 includes the product limitations of allowed claim 1.
	Independent claim 19 includes the limitations of allowed product claim 1. While claim 19 does not recite the claim 1 preamble language of providing lightning strike protection, the lightning strike protection mesh or foil limitation of claim 19 reasonably implies such function.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	As detailed in the attached Interview Summary, the examiner’s amendment was provided to correct an issue of clarity.
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the limitation of the lightning strike protection mesh or foil embedded into the broadgood. It is noted that a broadgood has been interpreted as a fibrous textile or fibrous fabric. This is a commonly understood meaning of broadgood known to those of ordinary skill in the textile arts. The specification does not contain any language which conflicts with this interpretation of broadgood. Remy (US 2020/0307162) is considered the closest prior art of record. Remy taches a thermoplastic surfacer for providing lightning strike protection to a composite component of an aircraft, the surfacer comprising a broadgood including an amorphous thermoplastic resin (paragraphs 2, 22 and 25), one or more fillers embedded in the broadgood (paragraphs 24-25; Figures 1-2), and a lightning strike protection mesh or foil (paragraph 26; Figures 1-2). While the mesh or foil may be laminated to the broadgood (paragraphs 58-59), there is no indication it is embedded into the broadgood, as claimed.
	Claim 19 is directed to a method of using a thermoplastic surfacer having the structural limitations recited in claim 1, and is allowed for the same reasons. The milled fibers of claim 19 correspond to the one or more fillers of claim 1.
	Regarding claim 7, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the limitation of embedding the lightning strike protection mesh or foil into the matrix resin fleece. Remy is considered the closest prior art of record. As noted above, Remy does not teach or suggest embedding the mesh or foil into a broadgood. It is noted that a fleece is a type of nonwoven broadgood.
	The following references are considered pertinent to the claimed subject matter for teaching lightning strike protection surfacing materials. None of these references, alone or in combination, teach or suggest the above noted allowable subject matter.
	Hebert (US 2021/0367416).
	Sang’856 (US 11027856).
	Sang’961 (US 9676961).
	Schaaf (US 8709189).
	Steinwandel (US 9623984).
	Cedarleaf (US 5370921).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745